t c summary opinion united_states tax_court karl meyer and vickie meyer petitioners v commissioner of internal revenue respondent docket no 7403-00s filed date karl meyer and vickie meyer pro sese r scott shieldes for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by respondent ’ the sole issue for decision is whether petitioners engaged in an amway activity for profit within the meaning of sec_183 background some of the facts have been stipulated and they are so found petitioners are husband and wife and have been married since they resided in houston texas at the time that their petition was filed with the court a petitioner husband petitioner husband mr meyer is by profession a salesman of medical equipment and has been employed by xomed inc xomed for approximately years xomed specializes in the production of medical equipment for use by health care providers who practice in the ear nose and throat area as a salesman for xomed mr meyer typically contacts doctors and nurses within an at trial respondent conceded that petitioners are entitled to the schedule a itemized_deductions deduction for unreimbursed employee business_expenses incurred by petitioner karl meyer in the course of his employment as a salesman for xomed inc as claimed by petitioners on their return for the year in issue at trial we deferred ruling on respondent’s relevancy objection to petitioners’ exhibit 23-p a collection of business articles we now overrule that objection and admit the exhibit into evidence - - assigned geographical territory in texas for the purpose of demonstrating and selling xomed’s products mr meyer is compensated by xomed on a straight commission basis and he is precluded by his employer from participating in other for-profit sales activities his compensation_for through was dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively b petitioner wife petitioner wife mrs meyer is a homemaker and mother of three children alexandra born in date jeffrey born in date and andrea born in date in mrs meyer filed an assumed name certificate with the harris county houston texas clerk’s office adopting the business name of vickie zozaya enterprises however mrs meyer never conducted any type of activity with respect to this enterprise in mrs meyer began designing and making jewelry pins and selling them at craft shows under the assumed name of trinkets etc less than a year thereafter mrs meyer ceased to operate trinkets etc because its time-consuming nature and lack of profitability did not allow mrs meyer to properly care for her children petitioners’ income_tax return for included a schedule c profit or loss from business claiming a net_loss of dollar_figure i e gross_income of dollar_figure less car expenses of dollar_figure from trinkets etc cc amway in date petitioners began to operate an amway distributorship under the name of meyer enterprises petitioners began the amway activity after being recruited as downline distributors by an upline distributor amway is a supplier of household and personal_use products that are sold by individuals distributors through direct marketing an amway distributor purchases amway products for resale to both customers and downline distributors as well as for personal_use at least in theory amway distributors generate receipts by selling amway products directly to customers and by recruiting new distributors the new recruits become downline distributors of the sponsoring distributor and a part of his or her organization in turn each downline distributor is encouraged to sponsor additional new distributors all of whom become a part of the initial distributor’s organization amway does not assign exclusive geographical territories to any distributor nor does amway impose a minimum sales quota on any distributor the sponsoring distributor is referred to as the upline distributor the process of recruiting new distributors is often referred to as building the legs of a distributor's network - amway maintains a pyramid incentive system under this system an upline distributor receives a bonus based on the volume of sales generated by his or her downline distributors thus the system presumes that the upline distributor’s potential for profit will increase as his or her network of downline distributors becomes wider and deeper ’ because the upline distributor’s bonus is based on the volume of sales generated by downline distributors such bonus is not directly affected by a downline distributor’s profitability or lack of profitability the amway pyramid incentive system is promoted by amway in the form of the plan under the plan each amway distributor is encouraged to personally recruit downline distributors each of whom in turn is encouraged to recruit at least downline distributors each of whom in turn is encouraged to recruit at least downline distributors for the upline distributor’s bonus is also based on the volume of sales generated by the upline distributor himself or herself however the volume of such sales is generally minimal and the portion of the bonus attributable to such sales is negligible ’ the width of a network refers to the number of downline distributors that are personally sponsored by the distributor in guestion and length refers to the number of downline distributors that make up each leg of the network more typically the amway system is promoted in the form of the plan see nissley v commissioner tcmemo_2000_178 the two plans are identical except for the number of first-tier downline distributors -- - a total of downline distributors in the initial distributor’s organization the plan is promoted as the theoretical break-even point for a distributorship assuming that the distributor and each downline distributor within the distributor’s organization purchases dollar_figure of amway products per month and that the distributor does not have expenses exceeding dollar_figure per month at least in theory the potential for profit is enhanced as each of the downline distributors in the distributor’s network successfully implements the plan the amway plan does not provide meaningful guidance to distributors regarding how expenses_incurred in pursuing an amway activity may be reduced the structure of the amway pyramid incentive system effectively serves to discourage distributors from spending their time personally trying to sell amway products in contrast the system effectively serves to encourage distributors to spend their time trying to recruit an ever-increasing number of downline distributors amway distributors are entitled to purchase amway products for their personal_use at distributor’s cost without the customary percentage markup ’ although the record is not crystal clear it would appear that percent was the customary markup - jj - d nature of petitioners’ amway activity at the time that they were recruited as amway distributors in date petitioners had no prior experience with amway or an amway type activity other than accepting the amway plan petitioners never developed a business plan for their amway activity nor did they ever prepare profit projections or undertake any type of market analysis although petitioners maintained a monthly report of expenses_incurred in pursing their activity they never prepared a break-even analysis nor a formal budget despite their lack of experience with either amway or an amway type activity petitioners never sought meaningful counsel from disinterested third parties rather petitioners relied principally on advice from upline distributors and other interested amway individuals petitioners spent little time personally trying to sell amway products indeed from february through date no retail sales were made rather petitioners concentrated on trying to recruit and retain downline distributors gross_income received by petitioners consisted principally of bonuses earned from the sale or personal consumption of amway products by downline distributors eb petitioners’ separation and its effect on the amway act ivity upon becoming amway distributors in date petitioners assigned themselves different roles because mrs meyer had virtually no time to spend operating a business outside the home due to parental obligations and because of mr meyer’s experience as a salesman the task of operating the amway activity was initially assumed by mr meyer indeed on their income_tax returns petitioners identified mr meyer as proprietor of the distributorship in contrast mrs meyer assumed responsibility for taking care of the paperwork for the amway activity this responsibility included inputting data related to income and expenses onto quicken the personal finance software program mrs meyer would then periodically compile a list of expenses for the preceding month in addition to such paperwork tasks mrs meyer also associated with the wives of prospective and actual downline distributors in or about petitioners experienced marital problems that lead to their separation in date and the commencement of an action for divorce that december mr meyer disassociated himself from the amway distributorship and mrs meyer assumed her husband’s role in particular petitioners filed a business status change form with amway in date which form served to remove mr meyer’s name from the --- - distributorship and to place the distributorship in mrs meyer’s sole name in addition to the dollar_figure in negotiated child_support to which she was entitled mrs meyer hoped to receive from the amway distributorship enough money so that i could continue staying home with my kids in this regard mrs meyer estimated that monthly amway income of dollar_figure would be sufficient to sustain herself and her children in order to produce that income mrs meyer estimated that downline distributors were reguired each of whom needed to purchase dollar_figure of amway products for their personal_use each month in so estimating mrs meyer relied on a profitability worksheet that was included with the plan given to her by her upline distributor mrs meyer devoted very little time to making retail sales rather she was out for distributors in this regard mrs meyer attempted to recruit downline distributors by talking to anybody and everybody i knew anybody that shops in order to talk to anyone who shops mrs meyer would frequent public areas such as churches malls and parks in order to make contacts so that she could distribute hope back into people’s lives -- - f petitioners’ reconciliation and the termination of the amway activity by date petitioners had reconciled and the divorce action was nonsuited subsequently at some point in petitioners decided that they would no longer actively pursue the amway activity since that time however mrs meyer has continued to renew her status as an amway distributor in order to retain the right to purchase amway products such as vitamins and cleaning products for petitioners’ personal_use at discount prices g petitioners’ schedule c losses for all relevant years specifically including the taxable years through petitioners filed joint federal_income_tax returns petitioners attached to each of those returns a schedule c income or loss from business identifying karl l meyer as proprietor of meyer enterprises and describing the principal business or service of such enterprise as distribution petitioners have never reported a profit from the amway activity rather petitioners have consistently claimed losses from this activity and have used such losses to offset mr meyer’s compensation as a salesman the following schedule reflects the losses claimed by petitioners from the amway activity on schedules c of their tax returns for through year since petitioners amway activity petitioners determined amway activity on schedules through as follows gross_income sec_27 less expenses big_number net_loss big_number net_loss dollar_figure big_number big_number big_number big_number big_number have not claimed any losses from the the amounts of their losses from the c of their tax returns for dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number ' gross_income was essentially the bonuses earned from the sale or personal consumption of amway products by downline distributors petitioners themselves sold relatively few amway products petitioners deducted expenses for the amway activity on schedule c of their tax returns for through as follows advertising car expenses commissions fees legal prof services office expense supplies travel meals entertainment utilities other expenses pubs seminars workshops rally tickets cell phone dues postage voice way total expenses ‘net after 50-percent reduction per sec_274 for the year in issue dollar_figure dollar_figure big_number big_number --- --- big_number --- big_number big_number big_number big_number big_number --- --- big_number dollar_figure dollar_figure big_number big_number big_number --- big_number big_number big_number --- big_number big_number a suburban suv based on business use of dollar_figure percent petitioners deducted car expenses for petitioners determined this percentage based on the following figures business miles driven big_number personal miles driven big_number total miles driven big_number discussion under sec_183 if an activity is not engaged in for profit then no deduction attributable to the activity shall be allowed except to the extent provided by sec_183 pertinent part sec_183 b allows deductions to the extent of gross_income derived from an activity that is not engaged in for profit - - sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the existence of the requisite profit objective is a guestion of fact that must be decided on the basis of the entire record 63_tc_375 in resolving this factual question greater weight is accorded objective facts than a taxpayer's statement of intent 68_f3d_868 cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs for purposes of deciding whether the taxpayer has the requisite profit objective profit means economic profit independent of tax savings 81_tc_210 the regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure or recreation sec_1_183-2 income_tax regs no single factor nor even the existence of a majority of factors favoring or disfavoring the existence of a profit objective is controlling id ogden v commissioner tcmemo_1999_397 affd per curiam 244_f3d_970 cir rather the relevant facts and circumstances of the case are determinative 72_tc_411 affd without published opinion 647_f2d_170 9th cir based on all of the facts and circumstances in the present case we hold that petitioners did not engage in the amway activity for profit within the meaning of sec_183 we shall not analyze in depth all nine of the factors enumerated in the regulation but rather focus on some of the more important ones that inform our decision first the history of consistent and substantial losses_incurred by petitioners in the amway activity is indicative of a lack of profit objective see golanty v commissioner supra at - - sec_1_183-2 income_tax regs a series of losses during the initial stage of an activity is not necessarily an indication that a taxpayer is not engaged in an activity for profit sec_1_183-2 income_tax regs however if such losses continue beyond the period in which it is customary for an activity to become profitable then the losses if they are unexplainable may be indicative of a lack of a profit objective id since the inception of the amway activity in petitioners never earned a profit therefrom but rather incurred losses for consecutive years indeed petitioners’ aggregate losses for the 5-year period from through amounted to dollar_figure thus averaging approximately dollar_figure per year further no significant trend is discernible in the history of petitioners’ losses for and petitioners incurred losses of dollar_figure dollar_figure and dollar_figure and dollar_figure respectively it bears mention that petitioners became amway distributors in the latter part of thus the loss for that year is based solely on months of operation further although it is true that petitioners’ loss decreased in to dollar_figure it is also true that was the last year in which petitioners actively pursued the amway activity second we are not convinced that petitioners conducted the amway activity in a businesslike manner sec_1_183-2 -- - income_tax regs although petitioners maintained computer- generated records for the amway activity and may also have utilized a separate bank account such records appear to have been maintained principally to satisfy substantiation requirements imposed by the internal_revenue_code and thus to guarantee the deductibility of expenses in contrast such records do not appear to have been used as analytic or diagnostic tools in an effort to achieve profitability of the amway activity as we have previously stated the keeping of books_and_records may represent nothing more than a conscious attention to detail in this case there has been no showing that books_and_records were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation the petitioner reviewed her records but she has failed to show that she used them to improve the operation of the enterprise golanty v commissioner supra pincite moreover petitioners did not maintain certain types of records nor did petitioners employ certain elementary business practices that one would expect of individuals pursuing an activity with a profit objective see nissley v commissioner tcmemo_2000_178 ogden v commissioner supra theisen v commissioner tcmemo_1997_539 hart v commissioner tcmemo_1995_55 thus although a monthly report of expenses was maintained neither profit projections a break-even analysis nor a formal budget was ever prepared further no market analysis was ever undertaken nor was any business plan other than the amway plan ever developed furthermore for the year in issue no in-depth analysis was ever performed in order to determine how many downline distributors were needed to attain a break-even point although mrs meyer estimated that distributors were required to attain a bare bones standard of living such estimate was not based on a business plan or any independent analysis rather mrs meyer was content to rely on the profitability worksheet given to her by an upline distributor a third factor militating against petitioners’ claim of profit objective is the fact that petitioners had no experience with amway or an amway type of activity at the time that they were recruited by an amway distributor see sec_1_183-2 income_tax regs since that time petitioners have principally relied only on advice from upline distributors and other interested amway individuals yet under the amway system the upline distributor’s bonus is not directly affected by the downline distributor’s profitability or lack of profitability rather what is important to the upline distributor is the downline distributor’s volume of sales nevertheless petitioners have steadfastly refused to seek meaningful counsel from disinterested third parties regarding means by which the amway activity might be made -- - profitable ’ see poast v commissioner tcmemo_1994_399 for the most part petitioners’ advisers were not experts as much as they were upliners with a financial stake in petitioners’ retail and downline sales ogden v commissioner tcmemo_1999_397 amway distributors may be biased when discussing amway because they have a natural desire to advance the organization and or obtain income from a downliner petitioners’ refusal to seek meaningful counsel from disinterested third parties is all the more telling given the fact that the advice received from interested amway individuals did nothing to reverse petitioners’ history of uninterrupted and substantial losses furthermore the record suggests that the advice petitioners received consisted of little more than platitudes generalities and encouragement to give it all you've got a fourth factor militating against petitioners’ claim is the amount of time that petitioners devoted to the amway activity see sec_1_183-2 income_tax regs in this vein mrs meyer repeatedly testified that the key to a successful amway business was not selling products but rather establishing an extensive network of downline distributors in order to change we do not regard general encouragement given by mrs meyer’s divorce lawyer to stick with it to constitute meaningful business counsel in any event mrs meyer admitted that this individual never gave her advice concerning how the amway activity might be made profitable the way people shop however for the year in issue mrs meyer could not approximate how much time she spent on the amway activity other than to state that very little time was devoted to retail sales indeed the record reflects that no sales were made for a consecutive 8-month period mrs meyer’s time and effort consisted of nothing more than engaging in the daily activities of a homemaker and mother her testimony at trial underscores this conclusion q do you know how much time you spent a day or a week during showing the plan a not much in the beginning because again like i said i was out meeting people getting to know someone to - in order to show them the plan i went to a lot of bible studies i was attending second baptist church and they had a lot of singles activities and so i would go to them i went to shopping in the mall that’s places i could take the kids i would go to parks i would go to - basically i talked to people and anywhere and any way that i could get a name something that i could find in common with them to get back with them again later to try and develop and build a friendship fifth sec_1_183-2 income_tax regs provides that substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved golanty v commissioner supra pincite see ransom v commissioner tcmemo_1990_381 - - in the present case mr meyer is a successful salesman his aggregate commission income for the 3-year period from to amounted to dollar_figure or approximately dollar_figure per year for the year in issue mr meyer’s commission income exceeded dollar_figure on joint returns for each of these years petitioners claimed losses from their amway activity which losses served to reduce mr meyer’s compensation thereby decreasing petitioners’ taxable_income and achieving substantial tax savings this court has observed that there are significant elements of personal pleasure attached to the activities of an amway distributorship and that an amway distributorship presents taxpayers with opportunities to generate business deductions for essentially personal expenditures brennan v commissioner tcmemo_1997_60 see also sec_1_183-2 income_tax regs cf sec_1_183-2 income_tax regs regarding the reference to personal or recreational elements quoted above moreover petitioners received a personal benefit from their amway activity through their ability to purchase amway products for their own personal_use at distributor’s cost without the customary percentage markup at trial petitioners candidly ‘t those savings also helped to finance car expenses thus for example in petitioners deducted automobile expenses on their suburban suv based on business use in excess of percent --- - admitted that one of the major benefits of being amway distributors was the savings that they could realize on the purchase of products for personal_use the fact that mrs meyer has continued to renew her amway membership in order to purchase merchandise at discount prices illustrates the personal dimension of the amway activity on this record we find that petitioners did not have the requisite objective in of making a profit in the amway activity accordingly we hold that petitioners are not entitled to deduct the loss from the amway activity for that year reviewed and adopted as the report of the small_tax_case division in order to give effect to our disposition of the disputed issue as well as respondent’s concession see supra note decision will be entered under rule
